United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
K.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fontana, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1223
Issued: June 1, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 14, 2020 appellant filed a timely appeal from an April 23, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $17,878.53 for the period August 1, 2018 to November 30, 2019 for which she was not
at fault because she concurrently received FECA wage-loss compensation benefits and Social
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 23, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether it
properly required recovery of the overpayment by deducting $472.00 from appellant’s continuing
compensation payments every 28 days.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 31, 1994 appellant, then a 42-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on September 19, 1994 she injured her lower back and right hip
when lifting a tub of mail while in the performance of duty. OWCP accepted the claim for lumbar
sprain, L5 radiculopathy, and fibromyalgia. Appellant worked in a part-time, limited-duty
capacity following her accepted employment injury. On July 1, 1997 she stopped work. A
May 12, 1998 Notification of Personnel Action PS Form 50 indicated that appellant’s retirement
plan was Federal Employees Retirement System (FERS). OWCP paid her wage-loss
compensation on the supplemental rolls as of June 30, 1997 and on the periodic rolls commencing
January 25, 2004.
On September 18, 2019 OWCP sent a FERS/SSA dual benefits calculation transmittal
form to SSA.
On October 17, 2019 SSA completed the FERS/SSA dual benefits calculation form. It
indicated that appellant received SSA age-related retirement benefits as of August 2018 and, as of
August 2018, her rate with FERS was $1,114.30 and without FERS was $23.70 and, as of
December 2018, her SSA rate with FERS was $1,145.50 and without FERS was $24.30.
In a February 7, 2020 letter, OWCP related that appellant had received SSA age-related
retirement benefits attributable to her federal service under FERS, resulting in a prohibited dual
benefit. It informed her that it would begin to offset her SSA age-related retirement benefits
attributable to her federal service. Appellant was advised that her new 28-day FECA net payment
would be $1,814.16 after the SSA offset.
A February 21, 2020 OWCP memorandum calculated that appellant was overpaid in the
amount of $17,876.53 due to concurrently receiving SSA age-related retirement benefits and
FECA benefits during the period August 1, 2018 to November 30, 2019 without an appropriate
offset. In an attached worksheet dated January 7, 2020, OWCP found that from August 1 to
November 30, 2018 an overpayment of compensation had been created in the amount of
$4,386.37, and from December 1, 2018 to November 30, 2019 an overpayment of compensation
was created in the amount of $13,490.16, for a total overpayment of $17,878.53.
On March 4, 2020 OWCP issued a preliminary overpayment determination that appellant
had received an overpayment of compensation in the amount of $17,878.53 because she received
3

Docket No. 02-709 (issued June 11, 2003).

2

FECA compensation benefits for the period August 1, 2018 through November 30, 2019 that had
not been reduced by the portion of her SSA age-related retirement benefits attributable to her
federal service. It further advised that it found that she was without fault in the creation of the
overpayment. OWCP requested that appellant complete an enclosed overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation. Additionally, it
notified her that within 30 days of the date of the letter she could request a telephone conference,
a final decision based on the written evidence, or a prerecoupment hearing.
A March 19, 2020 memorandum of telephone call (Form CA-110) indicates that appellant
requested an extension of the time allotted to respond to the March 4, 2020 preliminary
overpayment determination. She additionally requested waiver of recovery of the overpayment.
On March 31, 2020 OWCP received an appellant’s overpayment action request form dated
March 27, 2020 requesting that OWCP issue a decision based on the written evidence regarding
possible waiver of overpayment. Appellant requested a waiver because she was found to be
without fault in the creation of the overpayment. She indicated that she only found out about the
overpayment after OWCP decreased her FECA benefits by her FERS offset. .
In an attached Form OWCP-20 dated March 27, 2020, appellant listed her monthly income
totaling $7,191.38. She stated that she supported her husband in addition to herself and listed her
household expenses totaling $4,280.22. Appellant related that she owned land in Nevada worth
$1,181.00 and land in California worth $2,576.00. She listed her funds as including $100.00 in
cash on hand, a $3,388.97 checking account balance, and a $23,500.00 savings account balance,
which she indicated that was due to refinancing her home in anticipation of home repairs, totaling
$26,988.97. Appellant repeated that she only found out about the overpayment after OWCP began
deducting her FERS offset from her FECA benefits.
Appellant provided a March 14, 2018 confirmation of receipt of $56,548.37 from
refinancing her home, and she indicated that $23,500.00 was left and that her house needed a new
roof, trim work, and painting. She also provided documentation of other income and expenses.
In an undated statement from appellant also received on March 31, 2020, she indicated that
it was a shock when her compensation payments were decreased by her FERS offset, but as the
overpayment was not her fault, she hoped that she would not have to return the overpayment.
By decision dated April 23, 2020, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $17,878.53 for the period August 1, 2018 through November 30, 2019 because it failed to offset
her compensation payments by the portion of her SSA age-related retirement benefits that were
attributable to her federal service. It further found that she was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment because “the information
provided did not specifically ask for a waiver.” OWCP required recovery of the overpayment by
deducting $472.00 every 28 days from appellant’s continuing compensation payments.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.5
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA age-related retirement benefits that are attributable to
federal service of the employee.6 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA age-related retirement benefits because the portion of the
SSA benefit earned as a federal employee is part of the FERS retirement package, and the receipt
of FECA benefits and federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP has established that appellant received an overpayment of
compensation.
OWCP found that an overpayment of compensation had been created for the period
August 1, 2018 through November 30, 2019 based on evidence received from SSA with respect to
age-related retirement benefits paid to appellant. A claimant cannot receive both FECA
compensation for wage-loss and SSA age-related retirement benefits attributable to federal service
for the same period.8 The record indicates that, while appellant was receiving compensation for
disability under FECA from August 1, 2018 to November 30, 2019, she was also receiving SSA
age-related retirement benefits. OWCP has, therefore, established fact of overpayment.9
With regard to the amount of overpayment, in its March 4, 2020 preliminary overpayment
determination and its April 23, 2020 decision OWCP found that an overpayment of compensation
in the amount $17,878.53 was created for the period August 1, 2018 through November 30, 2019.
However, a February 21, 2020 OWCP memorandum that was included in the March 4, 2020
preliminary overpayment determination and the April 23, 2020 final decision correctly calculated
that appellant was overpaid in the amount of $17,878.53. The Board therefore finds that an

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6
20 C.F.R. § 10.421(d); see E.K., Docket No. 18-0587 (issued October 1, 2018); S.O., Docket No. 18-0254 (issued
August 2, 2018); L.J., 59 ECAB 264 (2007).
7

FECA Bulletin No. 97-09 (issued February 3, 1997).

8

Supra notes 6 and 7; see also M.S., Docket No. 18-0740 (issued February 4, 2019).

9

See L.B., Docket No. 19-1322 (issued January 27, 2020).

4

overpayment in the amount of $17,876.53 has been established for the period August 1, 2018
through November 30, 2019.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.10
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.11 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.12 Also, assets must
not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent.13 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits.14
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or on notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.15
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat

10

5 U.S.C. § 8129.

11
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400(2),(3) (September 2018).
12
Id. at Chapter 6.400.4(a)(3); N.J., Docket No. 19-1170 (issued January 10, 2020); M.A., Docket No. 18-1666
(issued April 26, 2019).
13

See supra note 11 at Chapter 6.400.4(a)(2) (September 2018).

14

Id. at Chapter 6.400.4(b)(3).

15

20 C.F.R. § 10.437(a)(b).

5

the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.16
ANALYSIS -- ISSUE 2
The Board finds that this case is not in posture for decision as to whether recovery of the
overpayment should be waived.
In the case of William A. Couch,17 the Board held that when adjudicating a claim OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In OWCP’s April 23, 2020 decision, OWCP noted that the evidence received did not
specifically ask for waiver of recovery of the overpayment. However, the March 19, 2020 Form
CA-110 indicated that appellant requested waiver. Additionally, appellant also submitted an
overpayment action request form received by OWCP on March 31, 2020 requesting a waiver of
her overpayment, indicating with check marks that she was requesting waiver with an
accompanying explanation. She also submitted an undated narrative statement indicating that, as
the overpayment was not her fault, she hoped that she would not have to return the overpayment,
which was also received by OWCP on March 31, 2020. OWCP failed to follow its procedures by
properly addressing all of the relevant evidence of record to determine whether the overpayment
should be waived.18
It is crucial that OWCP address all relevant evidence received prior to the issuance of its
final decision, as the Board’s decisions are final with regard to the subject matter appealed.19 The
Board finds that this case is not in posture for decision as to whether recovery of the overpayment
should be waived.20 On remand OWCP shall review all evidence of record, and following any
further development deemed necessary, issue a de novo decision.21
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$17,878.53, for which she was without fault, because she concurrently received FECA wage-loss
compensation benefits and SSA age-related retirement benefits for the period August 1, 2018
16

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

17

41 ECAB 548 (1990); see also R.D., Docket No. 17-1818 (issued April 3, 2018).

18

OWCP’s procedures provide: all evidence submitted should be reviewed and discussed in the decision. Evidence
received following development that lacks probative value should also be acknowledged. Whenever possible, the
evidence should be referenced by author and date. Supra note 11 at Chapter 2.1401.5(b)(2) (November 2012).
19

See C.S., Docket No. 18-1760 (issued November 25, 2019); Yvette N. Davis, 55 ECAB 475 (2004); see also
William A. Couch, supra note 17.
20

See V.C., Docket No. 16-0694 (issued August 19, 2016).

21

In light of the Board’s disposition of Issue 2, the issue of recovery of overpayment is rendered moot.

6

through November 30, 2019 without an appropriate offset. The Board also finds that this case is
not in posture for decision regarding the issue of waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the April 23, 2020 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part, and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: June 1, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

